Title: From George Washington to Abraham Ten Broeck, 27 June 1782
From: Washington, George
To: Ten Broeck, Abraham


                  
                     Gentlemen,
                     Albany 27th June 1782.
                  
                  Your congratulation on my arrival in this City I receive with
                     pleasure & gratitude.
                  If in attempting to discharge those duties which every good
                     Citizen owes to his Country, I have been so fortunate as to merit your
                     approbation, & the good wishes & benedictions of the Ancient
                     & Respectable City of Albany, it will contribute not a little to my
                     happiness.
                  I accept the freedom of the City with thankfulness, & shall
                     retain a just sense of the honor done me by it.
                  
                     Go: Washington
                  
               